                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



                                                    CRIMINAL ACTION
UNITED STATES OF AMERICA

              v.
                                                         NO. 18-315-12
SHYHEIM LINDER
                                        ORDER


               AND NOW, this 10th day of July, 2019, upon consideration of Defendant Shyheim
                                                           .:Z..l "I.
Linder's Motion for Joinder in Co-defendants' Motions (Doc. No. , it is hereby ORDERED that

the Motion is GRANTED.
